United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Goose Creek, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1697
Issued: January 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 23, 2016 appellant filed a timely appeal from an April 18, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury or
medical condition causally related to factors of her federal employment.
FACTUAL HISTORY
On March 4, 2016 appellant, then a 49-year-old sales and service associate/window clerk,
filed an occupational disease claim (Form CA-2) alleging that she sustained an injury or medical
condition on or about January 11, 2016. She indicated that she had a magnetic resonance
1

5 U.S.C. § 8101 et seq.

imaging (MRI) scan appointment with her surgeon, who confirmed that she had three herniated
discs and fused discs from work. Appellant stopped working on March 2, 2016. She had
previously injured her lower back in the performance of duty on June 14, 2004, which OWCP
accepted for lumbar sprain and lumbar intervertebral disc displacement under OWCP File No.
xxxxxx171.
In a February 17, 2016 attending physician’s report (Form CA-20), Dr. George H.
Khoury, a neurosurgeon, noted that appellant’s back “went out.” The date of injury was
December 1, 2015. Dr. Khoury provided results on examination appellant on February 8, 2016
and noted that appellant’s MRI scan showed a previous fusion at L4-5. He also noted that
appellant had a very mild bulging disc at L5-S1 on the left. Dr. Khoury diagnosed acute lumbar
radiculopathy and bulging disc at L5-S1 on the left.
In a March 15, 2016 letter, OWCP advised appellant of the deficiencies in her claim and
requested additional factual and medical evidence. This request included responding to a
questionnaire which inquired about the particular job activities that appellant believed
contributed to her condition. OWCP also requested a narrative report from appellant’s physician
explaining how employment activities either caused, contributed to, or aggravated her medical
condition. Appellant was afforded 30 days to submit the requested information.
OWCP subsequently received emergency department treatment records from
March 17, 2016. Dr. Christopher A. McCrae, Board-certified in emergency medicine, indicated
that appellant presented to the emergency department requesting a steroid shot for acute
worsening of right hip pain. Appellant was noted to have chronic low back pain with herniated
disc status post fusion. The previous day, she reportedly had gone to an urgent care facility due
to acute atraumatic exacerbation of chronic low back pain. Appellant reported receiving an
intramuscular Toradol shot. She also reported that her Toradol injections were usually
accompanied by a steroid shot, but that was not the case with her most recent injection. Since
receiving the shot, appellant experienced worsening right hip pain that radiated into her right
lower extremity. Dr. McCrae provided an impression of acute right hip pain and adverse
reaction to a nonsteroidal anti-inflammatory drug (NSAID).
In a March 28, 2016 letter, the employing establishment controverted appellant’s claim.
It noted that under File No. xxxxxx171, date of injury June 14, 2004, she had been rehabilitated
into a clerk position from a rural carrier position on March 4, 2006. Appellant performed those
duties until she went out for additional surgery and was placed on the periodic rolls. The
employing establishment further indicated that appellant later returned to her rehabilitated
position as a clerk, and has remained in that position.
The employing establishment also provided a copy of a May 7, 2012 report from
Dr. Michael A. Taormina, a Board-certified neurologist, who performed a second opinion
examination under File No. xxxxxx171. Dr. Taormina diagnosed chronic lower back pain and
status post L4-5 discectomy and fusion. At the time, he opined that appellant’s June 14, 2004
work injury had resolved without residuals from the lumbar sprain or aggravation of lumbar disc
displacement, and that she was capable of performing her duties as a clerk.

2

By decision dated April 18, 2016, OWCP denied appellant’s claim as the evidence of
record failed to establish that she was injured in the performance of duty. It noted that appellant
had not provided any factual or medical documentation that would support her having been
injured while performing the duties of her position.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.3
The claimant must establish all of the elements of her claim in order to prevail. She must
prove the time, place, and manner of the alleged incident, and a resulting personal injury.4
A physician’s opinion on whether there is a causal relationship between the diagnosed
condition and the implicated employment factors must be based on a complete factual and
medical background.5 Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
ANALYSIS
On her March 4, 2016 claim form (Form CA-2), appellant indicated that her surgeon
confirmed that she had three herniated discs from working. However, she did not describe how
her work as a sales and service associate/window clerk either caused or contributed to her
claimed lumbar condition. In his February 17, 2016 report, Dr. Khoury diagnosed acute lumbar
radiculopathy and bulging disc at L5-S1 on the left. However, he did not provide an opinion
regarding the cause of appellant’s lumbar condition. The Board has held that medical evidence

2

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

See C.C., Docket No. 15-1866 (issued December 11, 2015).

5

Supra note 3.

6

Id.

3

which does not offer any opinion regarding the cause of an employee’s injury is of limited
probative value on the issue of causal relationship.7
On March 15, 2016 OWCP advised appellant of the need for factual and medical
evidence to support her claimed lumbar condition. Appellant did not respond to the development
questionnaire regarding the employment-related activities that she believed caused or contributed
to her claimed condition. She did not provide any specific information describing exactly how
she was injured in the performance of duty. Moreover, the March 17, 2016 emergency
department treatment records did not identify an employment-related condition arising on or
about January 11, 2016, as appellant alleged in her Form CA-2. Dr. McCrae noted that appellant
had chronic low back pain with herniated disc status post fusion with an acute worsening of right
hip pain. He reported that she wanted a steroid injection for the acute worsening of right hip
pain. Dr. McCrae did not indicate that appellant’s current right hip complaints were employment
related.8
Appellant failed to provide a description of the employment activities that she believed
either caused or aggravated her lumbar condition. As such, she failed to meet her burden of
proof to establish that an injury occurred in the performance of duty.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

C.B., Docket No. 10-0144 (issued July 27, 2010); D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB 39
(2004); Anna C. Leanza, 48 ECAB 115 (1996).
8

Id.

9

D.S., Docket No. 16-0756 (issued September 12, 2016).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a lumbar condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

